DETAILED ACTION
	The instant application is a national stage entry of PCT/US2017/065160, filed 07 December 2017 which claims priority to US Provisional Application No. 62/431,148, filed 07 December 2016.
	The preliminary amendment filed 07 June 2019 is acknowledged. Claims 1-18 are pending in the current application. Claims 13-18 are withdrawn as being drawn to a non-elected invention, see below. Claims 1-12 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 05 January 2021 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 January 2021.

Applicant’s election without traverse of 2’-C-methyladenosine as the species of anti-viral therapeutic in the reply filed on 05 January 2021 is acknowledged.
To expedite prosecution of the instant application, the election of species has been expanded to include 7-deaza-2’-C-methyladenosine and cordycepin. 


Specification
The disclosure is objected to because of the following informalities: The recitation “3’-Azido-3’-hydroxyethyl cyclobutyl adenine” appears to be recited twice on p.13, paragraph [0046] of the Specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation "2’-C-methyladenosine (2CMA) or an analog thereof" in claims 5 and 11 render the claims herein indefinite. The recitation of an "analog" is not clearly defined in the specification, and therefore does not set forth the metes and bounds of the terms "analog". The specification discloses “non-limiting examples of suitable adenosine analogs may be 2’-C-methyladenosine (2CMA), 7-deaza-2’-C-methyladenosine (7d2CMA), 2’-Flouoro-2’-deoxyadenosine, 3’-azido-2’-hydroxyethyl cyclobutyl adenine, tenofovir monohydrate, 3’-hydroxyethyl cyclobutyl adenine” (p.13, paragraph [0046]).
The Merriam-Webster’s Online Dictionary defines "analog" as "a chemical compound that is structurally similar to another but differs slightly in composition" (cited in PTO-892). 
Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to "2’-C-methyladenosine or an analog thereof”. One of ordinary skill in 
Thus, it is unclear and indefinite as to how the "analog" herein is encompassed thereby.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by McCaffrey et al. (US Patent No. 5,663,155, cited in PTO-892) as evidenced by Ueda et al. (Biochemical and Biophysical Research Communications, 2014, vol. 447, pp. 341-345, cited in PTO-892).
McCaffrey et al. disclose a method for the treatment of a patient with a trypanasonal parasite, comprising administering to said patient a therapeutically effective amount of a purine nucleoside and a deaminase inhibitor (claim 1). McCaffrey et al. disclose the patient is a human (claim 3). McCaffrey et al. 
    PNG
    media_image1.png
    179
    150
    media_image1.png
    Greyscale
 (col. 9, lines 42-54). McCaffrey et al. disclose additional parasites to be treated include Leishmania (col. 10, lines 10-15). McCaffrey et al. disclose an exemplary adenosine derivative includes 3’-deoxyadenosine and cordycepin derivatives (col. 9, lines 40-65). McCaffrey et al. disclose an example of treating trypanosoma brucei infected mice (Examples 1-3). 
As evidenced by Ueda et al., cordycepin has anti-viral properties. Ueda et al. disclose cordycepin has anti-hepatitis C viral activity (abstract, Table 1).
Thus, as evidenced by Ueda et al., McCaffrey et al. disclose a method of inhibiting the growth of or killing a parasite, comprising contacting the parasite (by administering to a human a composition comprising 3-deoxyadenosine or cordycepin) with 3-deoxyadenosine or cordycepin, an anti-viral therapeutic. 
Thus, the disclosure of McCaffrey et al. anticipates claims 1 and 7 of the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey et al. (US Patent No. 5,663,155, cited above).
McCaffrey et al. teach as discussed above. 
While McCaffrey et al. teach the composition can be used to treat a trypanasonal parasite, and active against a wide variety of parasites including Leishmania, McCaffrey et al. do not expressly disclose an example of contacting Leishmania with the cordycepin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact Leishmania, or treat a subject having a Leishmania infection with a composition comprising cordycepin because cordycepin was found to have anti-parasitic activity towards trypanosome infections in mice, and McCaffrey et al. teach the adenosine derivative is effective against a wide variety of parasites including those of Leishmania. 
prima facie obvious over the combined teaching of the prior art. 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey et al. as applied to claims 1, 3, 7 and 9 above, and further in view of Chen et al. (Antimicrobial Agents and Chemotherapy, 2010, vol. 54, no. 7, pp. 2932-2939, cited by Applicant in IDS submitted 16 October 2019), Hartley et al. (Frontiers in Cellular and Infection Microbiology, July 2012, vol. 2, no. 1, pp.1-15, cited in IDS submitted 16 October 2019). 
McCaffrey et al. teach as discussed above.
McCaffrey et al. do not expressly disclose wherein the parasite is Leishmaniavirus (LRV1), (instant claims 4 and 10). McCaffrey et al. do not expressly disclose wherein the anti-viral therapeutic is 2’-C-methyladenosine (2CMA) or 7-deaza-2’-C-methyladenosine (7d2CMA), (instant claims 5, 6, 11 and 12). 
Chen et al. teach nucleoside inhibitors are the largest class of antiviral drugs, wherein the compounds act as chain terminators during DNA or RNA synthesis (p.2932, third paragraph). Chen et al. teach nucleoside analogs with ribose 2’-C-methyl are potent inhibitors of hepatitis C virus (HCV), which is closely related to flaviviruses. Chen et al. teach 7d2CMA has been shown to inhibit dengue virus (DENV) in vitro. Chen et al. found both 2CMA and 7d2CMA are potent anti-viral agents towards DENV (tables 1 and 2). Chen et al. teach the compounds directly inhibit RNA synthesis (p.2935, last paragraph; also see.2938, Discussion). 
Hartley et al. teach some species of Leishmania parasites contain an RNA virus (title, abstract). Hartley et al. teach this virus is called Leishmania RNA virus (LRV1), and it is found in Leishmania guyanensis (abstract). Hartley et al. teach “therapeutic possibilities exist in either pursuing LRV itself (antiviral therapy) or in reversing the anti-viral immune responses it induces” (p.10, right column, second paragraph).
Leishmania, or treat a subject having a Leishmania infection with a composition comprising 2CMA or 7d2CMA. 
The skilled artisan would have been motivated to contact Leishmania with a composition comprising 2CMA or 7d2CMA because other structurally similar adenosine nucleoside derivatives like cordycepin have been successfully used to treat Trypanosoma, and taught to be useful for treating other parasitic infections including Leishmania.
The ordinary artisan would have been further motivated to contact Leishmania having an endogenous virus like L. guyanensis with a composition comprising 2CMA or 7dCMA because these adenosine analogs are known anti-viral agents, and Hartley et al. teach using antiviral therapy to target Leishmania RNA virus. 
Additionally, Chen et al. teach 2CMA and 7dCMA are known to be effective against multiple viruses including hepatitis C virus and dengue virus. The adenosine analogs were determined to be potent antiviral agents and found to directly inhibit RNA synthesis.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623